Page | of 1

 

APPL NBR 28909 CRST MALONE, INC.
PROGRAM PY716C 601 VESTAVIA PKWY STE 200
Ro es VES BAVIEAS— AB 352 146-— ee
STATEMENT
0-8817 MURPHY, ANTWON DIV: 3760
oO 135 REID AVE
TUSCUMBIA AL 35674

KEKKEKKKEKKEEKRKEEKEKEKEREKRKEKREEERKEREREEKEEREEEEERERKEREK KEE

TS: 79231574 FROM: NORDIC FIBE TLDB RE
WARREN MN 06/05/19

FB: TO: BORDER STATE Ww
DENVER co 06/07/19

LOAD #: 79231574 LOAD DRIVER: IM25 ANTWON T. MURPHY

TRACTOR: WOO5T™ TRAILER: FN300T T/L#: Cc

EARNINGS DE

EARNINGS:
TRUCK PAY $1,461.75

LOAD RELATED REIMBURSEMENTS:
FUEL SURCHARGE $350.00

LOAD RELATED DEDUCTIONS: .
LEASE SALES TAX LEASE SALES TAX
ADVANCES 06/04/19 $ 440084443 06/04
WIRE CHARGE
WIRE CHARGE SA
MAINT ACCT/MG 1441.0 MI @ $0.150

LOAD INCOME: $1,811.75

KEKE KKK KK EKER RRR KERR EKEKEREKEEREKREEREKKKKEEKKKEKKKE

NON-LOAD RELATED ACTIVITY:
TRLR REN 06/09/19 FN300T
S ADV 06/07/19 $ 470093939 06/07

RECURRING DEDUCTIONS:
TRUE N DEP

file:///C:/Users/Michael™%20Quinn/Downloads/Mconvertimage.gif 6/14/2019
Page | of 1

APPL NBR 28909 CRST MALONE, INC.
PROGRAM PY716C 601 VESTAVIA PKWY STE 200
ee ee ee vee ee soe cane VESTAVIA, — -AL -352716
STATEMENT
0-881J MURPHY, ANTWON DIV: 3760
O° 135 REID AVE
TUSCUMBIA AL 35674

HRKEKKEKEKEEKEKEKEKKEKEEKEKEKEKEEKEEKEKEREKE KEKE REE EKKKAKEKEKEEE

LOAD RELATED DEDUCTIONS:
KKK KI IIE IKE IKK IIR IK IK KK IK KEE REE EEK EERE EEK EEE EERE E

TOTAL TOTAL TOTAL TO
EARNINGS RE IMBURSMENTS DEDUCTIONS IN
$1,811.75 $.00 $2,164.88 $

RKKKEKKEKEEEKEEKEKEEKREKEEEEEEEEEKEKKKEEKEEEEEKEEKKEKKEKEKKKEKEKEKKEKE

file:///C:/Users/Michael%20Quinn/Downloads/Mconvertimage”o20(1 ).gif 6/14/2019
Page 1 of 2

APPL NBR 28909 CRST MALONE, INC.
PROGRAM PY716C 601 VESTAVIA PKWY STE 200
_ - TAVITA, ~ AL 382167 7”
STATEMENT
0O-881J MURPHY, ANTWON DIV: 3760
0 135 REID AVE
TUSCUMBIA AL 35674

KRREKEKEKEKEKKEEKKEKKEEKEKKEKEKEEEK KKK KKEKEKKEKEKEKRKEKEEKKEEKEKEKEEKKEESI

COMPANY SERVICE:

KEKKEKEKEKEEKKEEKKEEEKKEEKKEKEEEEKKKEREKEEKKEEKEKEKEKEKEKKEKES

COMPLETED LOADS TO BE PROCESSED

KEKE KKEEKEKKEEKKKKEKEKERKEKERKKKKKEKEEK ESI

file:///C:/Users/Michael%20Quinn/Downloads/Mconvertimage%20(2). gif 6/14/2019
APPL NBR 28909

PROGRAM PY716C

 

0-8810 MURPHY, ANTWON
135 REID AVE

0

TUSCUMBIA

CRST MALONE,

INC.

Page | of 2

601 VESTAVIA PKWY STE 200

_ ““VESTAVIA, “AL 35216
STATEMENT
DIV: 3760
AL 35674

KKKEKEKREEREKE KE EREKREKEKEK ERE ERE KEE KEKE KREEEKREKEKKEERES

ACCOUNT BALANCE YEAR TO DATE
(BEGINNING)

(DEDUCTION)

TYPE DESCRIPTION

AH
BD
BT
EP
ID
LE
LI
MG
NY
NZ
PP
OG
RU
S6
UE
UF
BN
8X
ON

DEFICIT AMT
BOND

BOBTAIL INS.
EQUIP PAYMENT
FB EQUIP INS
LIC/PERMIT LE
LIC/PERMIT LI
MAINT ACCT/MG
BALLOON AMT
LEASE PAYMENT
PASS. AUTH.
QUAL NET CHG
ROAD USE TAX
SATELLITE DED
TRUE N PREM
TRUE N DEP
INTEREST DED

LEASE SALES TAX

PHY DAM LP YR

TOTAL

$1,302.
$2,000.
$330.
$465.

$.
$2,271.
$641.

$.
$5,022.
$46,215.
$10.

.00
$.
$.
54
$298.
.55
$.
$1,538.

$

$1,788

$10

96
00
00
18
00
32
67
00
00
oo
00

00
00

09

00
72

(AMOUNT)

PAID IN
$1,000.00
§125.00
$150.00
$465.18
$100.00
$120.00
$641.67
$4,651.95
$.00
$5,135.00
$10.00
$124.50
$158.70
$104.10
$.00
$180.00
$8.00
$145.94
$581.10

(RE
E

a

A Fa Fm

KEKEKKEKEKEKEKRKEKEKEKE EKER REE KERR ERR ERK KEEKREK EKER EKKEEY

ADVANCES TO BE DEDUCTED:
KKK KK KKK EEE KEI KKK IKK KKK KEE EERE EE KKK KK KK KEK KKK KEKE KA KEES

TOTAL TOTAL TOTAL TC

EARNINGS REIMBURSMENTS DEDUCTIONS T)
$1,811.75 $.00 $2,164.88

KEKE K KEK EEK KEKE KEE KEKE KEK KEKE KEKRKEEKKEREEKEEES

DEFICIT BALAN

6/14/2019

file:///C:/Users/Michael™%20Quinn/Downloads/Mconvertimage%20(3). gif
Page 2 of 2

THIS DEFICIT BALANCE WILL
FROM YOUR NEXT PAYROLL
HR KR II I I KIT TIKI KEK IK RR IIH REIKI KER IIR EEE KR EERIE EEK ERERS
~ ¥ TD  ——  CHECK# : Be
EARNINGS

$41,668.45
KKK EKA KEKKE KEE EKER KEE EEK KKK KKEKKEKKEREEKS

 

 

file:///C:/Users/Michael%20Quinn/Downloads/Mconvertimage20(3).gif 6/14/2019
